                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

BETTYE ANN CRAYTON,                              *

      Plaintiff,                                 *

vs.                                              *
                                                           CASE NO. 4:18-CV-154 (CDL)
DOLLAR TREE STORES, INC.,                        *

      Defendant.                                 *


                                          O R D E R

      Presently       pending       before       the     Court    are    five     motions     to

compel and a motion to amend the scheduling order.                               As discussed

below, the motions to compel (ECF Nos. 6, 7, 8, 9, and 11) are

granted, though the Court declines to impose sanctions.                                      The

motion to amend the scheduling order (ECF No. 14) is granted.

I.    Motions to Compel

      Defendant        issued            subpoenas        to      Plaintiff’s          medical

providers,      who     are        not     parties       in      this      action,     seeking

production of records and bills related to Plaintiff’s treatment

for   the    injuries      she       alleges         were      caused       by    Defendant’s

negligence:     (1)     St.     Francis          Spine    Center,        (2)     St.   Francis

Physician Practices, LLC, (3) Southeast Emergency Group, LLC,

(4)   Georgia    Radiology          Imaging      Consultants,           LLC,     and   (5)   St.

Francis     Hospital.         It    is     not    clear       from   the    present     record

whether Plaintiff signed an authorization permitting the release
of her medical records to Defendant.              Plaintiff did not oppose

the motions to compel or seek to quash the subpoenas, so the

Court presumes that she does not object to the production of her

medical records in response to the subpoenas.               These records are

clearly       relevant   to    Plaintiff’s    claims,     and   Defendants    are

entitled to receive them.           Accordingly, Defendant’s motions to

compel are granted (ECF No. 6 - St. Francis Spine Center; ECF

No.   7   -    St.   Francis   Physician     Practices,    LLC;   ECF   No.   8   -

Southeast Emergency Group, LLC; ECF No. 9 - Georgia Radiology

Imaging Consultants, LLC; ECF No. 11 - St. Francis Hospital).

The medical providers shall produce the materials requested by

the subpoenas on or before January 4, 2019.

        The Court finds that sanctions are not appropriate at this

time.      Even if Plaintiff’s medical providers were served in

accordance with Rule 45,1         the Court is not convinced that simply

having a paralegal send a single discovery dispute follow-up

letter to a medical provider’s records department is an adequate

good faith effort to obtain the records without court action.

Under these circumstances, the Court denies Defendant’s requests

for sanctions.



1 Defendant submitted a document entitled “affidavit of service” for
St. Francis Hospital, but the affidavit does not address service.
Rather, it states that Defendant’s attorney attempted in good faith to
confer with St. Francis Hospital before filing a motion to compel by
having her paralegal send a discovery dispute letter to the hospital’s
medical records department. E.g., Dorsey Aff. ¶ 3, ECF No. 11-3.


                                        2
II.   Motion to Amend Scheduling Order

      The   parties   requested   an     extension    of    discovery     to

accommodate (1) the scheduling of additional depositions, (2)

other work obligations of counsel, and (3) the holiday season.

The Court finds that discovery should be extended to accommodate

the remaining depositions and discovery of Plaintiff’s medical

records.     The   scheduling   order    (ECF   No.   5)   is   amended   as

follows:

       Defendant’s expert disclosures are due by January 16,
        2019.

       Defendant’s experts shall be available for deposition on
        or before February 15, 2019.

       Discovery to be complete by March 25, 2019.

       Dispositive motions due by April 25, 2019.



      IT IS SO ORDERED, this 13th day of December, 2018.

                                        s/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   3
